DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/02/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for training a deep-learning network, comprising the steps of: generating a respective ground-truth image with no fine-line artifact for each of the MR datasets; generating a respective undersampled dataset for each of the MR datasets using one of the two respective excitations; and training the deep-learning network by inputting the respective undersampled datasets and comparing output images with the respective ground-truth images in combination with the remaining limitations of the claim. 
With respect to claim 10, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for training a deep-learning network, comprising the steps of: generating a respective ground-truth image with no fine-line artifact for each of the MR datasets; generating a respective undersampled dataset for each of the MR datasets using one of the two respective excitations; and training the deep-learning network by inputting the respective 
With respect to claim 16, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a magnetic resonance imaging system, comprising: a data storage component configured to: store undersampled MR data acquired by the data acquisition component; store executable code for operation of the magnetic resonance imaging system, wherein the executable code, when executed by the data processing component, causes the data processing component to provide the undersampled MR data to a deep-learning network as input data and to receive reconstructed MR images from the deep-learning network as output data, wherein the deep-learning network has been trained to use previously acquired MR data and respective ground-truth images to suppress undersampling and fine-line artifacts in combination with the remaining limitations of the claim.
With respect to claims 2-9, 11-15 and 17-20, the claims have been found allowable due to its dependency to claims 1, 10 and 16 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems and MR 
Park et al. (US 2016/0282437 A1) discloses a pulse sequence wherein the gradients associated with each gradient set has opposite polarities to generate a MR image and wherein undersampling is performed in alternative form for auto-calibrating acquisitions (see paragraphs 0111, 0121 and 0137).    
Sacolick et al. (US 10,591,561 B2) discloses MR system with an SE pulse sequence having opposite polarity RF excitation pulses (see Figure 2G).
Heid et al. (US 5,432,448 A) discloses am MR apparatus that applies a pulse sequence having multiple excitation pulses wherein the excitation pulse have phase inversion (Column 4, lines 29-54). 
Granot (US 4,891,595) discloses multiple sequences wherein each sequence starts with an inverted rf excitation pulse with respect to the previous sequence (Columns 6-7, lines 53-68 and 1-16 respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866